Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 10/27/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 4 “the driving device top surface”
Claim 9 “a displacement limiting member”
Claim 15 “an end engaging part”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 8, 12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the driving device top surface” in line 1. The specification discloses (¶ 0039; Figure 1) the driving device 700 includes a driving member 500, a force applying member 600, and an elastic device 710. The meaning of top surface is not clear. The claim does not provide a discernible boundary for the limitation “the driving device top surface”, and thus one of ordinary skill in the art would not be able to 
Claim 15 recites “an end engaging part” in line one. The meaning of “end engaging part” is unclear. Appropriate correction is required. 
Claim 2 depending from claim 1 recites the limitation "the rear-end portions." Claim 1 recites “a rotating hook with a front-end portion and a rear-end portion.” Whereas claim 2 requires “the rear-end portions” in plural. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Similarly claims 3, 8, 12, and 14 recite the limitation “the front-end portions” and/or “rear-end portions.” There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim(s) that depend(s) from the rejected claim(s) such as, 4, 6-7, 9-10, and 13 is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, and 11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 7,302,816; Lu). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 

As to claim 1, D1 discloses a lock device (Figures 1-5), comprising: 
a housing (20) with a front opening at an end;  
a rotating hook  (78, 80) disposed in the housing and being rotatable relative to the housing (Figures 4-5), the rotating hook (78, 80) comprising a front-end portion and a rear-end portion, the front-end portion at least partially protruding from the front opening (Figures 2, and 4-5), and the rear-end portion extending toward a direction opposite to the front-end portion (Figures 3-5); 
a driving device (62, 68, 88) disposed in the housing and selectively moveable to change widths by which the front-end portion is opened respectively (the push end 622 of 62 can be moved to extend toward the 24 of the housing 20, or retreat backward; when 622 move toward 24, the cam 68 pushes the levers 72 apart and thus changing the widths, the distance between the front end portions of the hook 78; Figures 4-5; Col.3, L64-67, Col.4, L1-5); and 
a lock body (60) disposed in the housing, when the lock body is locked, the lock body restricting a movement of the driving device (when lock body is locked, the cam 68 is pushed toward hooks 80 against the springs 88, and the lock body restrict the movement of the driving device 62, 68 back to its retracted position; Col.4, L56-62.)  

As to claim 2, D1 discloses the lock device according to claim 1, wherein the lock device includes at least two rotating hooks (78, 80) being rotatable relative to the housing along a plane parallel to an X-Y plane (Figures 2-5), wherein the driving device (62, 68) may be selectively moved to extend along a Z-axis direction by different depths to be between the rear-end portions, respectively, so that the width by which the front-
  
As to claim 8, D1 discloses the lock device according to claim 2, wherein the driving device (62, 68, 88), comprises:  a driving member (68) comprising a driving member bottom surface orienting toward the rotating hooks and having a plurality of driving portions, wherein the driving member may be rotated to cause one of the driving portions to correspond to a gap between the rear-end portions, and when the driving member is moved toward the rotating hook along the Z-axis direction, the corresponding driving portion may extend into the gap between the rear-end portions to abut against the rear-end portions to cause the rear-end portions to be away from each other, thereby causing the front-end portions to be away from each other (Figures 3-5.)  

As to claim 11, D1 discloses the lock device according to claim 1, wherein the lock device includes at least two rotating hooks (78, 80) being rotatable relative to the housing along a plane parallel to an X-Y plane, wherein the driving device (88) may be selectively moved along a Y-axis direction to extend by different depths to be between the rear-end portions, respectively, so that the width by which the front-end portion is   
  
Allowable Subject Matter
Claims 3-7, 9-10, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675